DETAILED ACTION
1.      Claims 1 – 2, 5 – 6, 8 – 13, 31 - 32 of U.S. Application No. 15852386 filed on 12/22/2017 are presented for examination. Claims 3, 4, 7, 14 -30, 33-34 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 11, and the first paragraph of page 12, filed 10/07/2020, with respect to the rejection of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  The Examiner agrees that amended claim 1 is no longer anticipated by Kim (KR 20150112793). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim in view of Wang et al. (US 20140338458).
Election/ Restriction
Newly submitted claims 33, and 34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Regarding new claim 33: the claim is directed to an actuator having a first and second actuation layers having a first and second plurality of elastic nodules, the first 
The Applicant explains in the last paragraph of page 9 of the argument filed 10/07/2020 that each newly claimed actuator layer is formed of an actuator layer  (100) shown in fig. 1. One or more actuation layers then could be stacked above one another in aligned manner, and also, the layers could be stacked in a nonaligned manner. The Applicant also explains that the new claims finds support in para [0068], and [0069].
As explained in para [0068], and [0069]. The actuation layers (100) are stacked to form a multi-layer actuator (1000) as seen in fig. 7. Therefore, the claim is directed to the originally non-elected species 5.
 Regarding new claim 34: the claim is directed to an actuator wherein the compression space is divided into a first zone and where the second conductive surface is present, and a second zone in which the first and second conductive surfaces are absent, these limitations are similar to the limitations in withdrawn claim 23. The Applicant points to paragraphs [0074]-[0078] for support.
As explained in para [0074]-[0078], the multi-layer actuator (1000) comprises first zone (1310) and a second zone (1320) described in claim 34 and shown in fig. 13-14. Therefore, claim 34 is directed to the originally non-elected species 8 and 9.
Since the Applicant has received an Action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33, and 34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 9, 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20150112793; Hereinafter, “Kim”) in view of Wang et al. (US 20140338458; hereinafter, “Wang”).
Regarding claim 1: Kim discloses an actuator (vibration generation unit 100; fig. 2) comprising: 
a first substrate (plate 110-1) having a first conductive surface (120-1); 
a second substrate (plate 110-2) having a second conductive surface (120-2), the first and second conductive surfaces (120) facing toward each other (fig. 2) across a compression space (in which 130 is disposed) between the first and second substrates (110); 

    PNG
    media_image1.png
    383
    849
    media_image1.png
    Greyscale

and a plurality of elastic nodules (the annotated fig. 2 above; the above nodules are elastic as part of the dielectric elastic body 130) spanning the compression space 
Kim does not disclose that the plurality of nodules are at least partially matched to a plurality of wells arranged in the second substrate.
Wang discloses an electrostatic device (100) wherein the plurality of nodules (310; fig. 3) at least partially matched to a plurality of wells (312; fig. 3) arranged in the second substrate (conductive substrate 120).

    PNG
    media_image2.png
    269
    547
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the electrostatic actuator of Kim with the plurality of nodules at least partially matched to a plurality of wells arranged in the second substrate as disclosed by Wang to enhance the electrostatic effect between the electrodes (Wang, para [0053]), thus to enhance the produced mechanical vibration force.
Regarding claim 2/1: Kim in view of Wang discloses the limitations of claim 1 and Kim further discloses that the first substrate (110-1), the second substrate (110-2), and the plurality of elastic nodules (nodules of layer 130) are included in a flexible substrate (the entire vibration generator 100 is embedded in a touch screen, see page 1 of the English translation in record; touch screen are flexible to respond to the used when touching a point on the screen).
Regarding claim 9/1: Kim in view of Wang discloses the limitations of claim 1 and Kim further discloses that a plurality of limiting nodules (the nodules in the layer 130) in the compression space (the space between the electrodes 120) and among the plurality of elastic nodules, the plurality of limiting nodules being configured to limit compression of the compression space (as the nodules of the layer 130 is in the way between 120-1, and 120-2).
Regarding claim 11/1: Kim in view of Wang discloses the limitations of claim 1 and Kim further discloses that the compression space (the space between electrodes 120-1, and 120-2) is at least partially filled with fluid (the space between the electrodes unless occupied by the elastic layer 130 is filled with air since the vibration device if for portable electronic devices, understood to be cell phones or IPADS or the like. Such devices are not used in vacuum or any special environment) configured to flow in response to compression (the motion in the direction of the arrows seen in fig. 2) of the compression space.
Regarding claim 12/1: Kim in view of Wang discloses the limitations of claim 1 and Kim further discloses that the plurality of elastic nodules (the protrusions on layer .
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang as evidenced by Lin et al. (US 20060170925; Hereinafter, “Lin”).
Regarding claim 10/9/1: Kim in view of Wang discloses the limitations of claim 1 and Kim further discloses that the first and second conductive surfaces (120-1, and 120-2 which are made of ITO; page # 6 of the English translation in file) and the plurality of elastic limiting nodules (130 made of PDMS; page # 6 of the English translation in file) are at least partially hydrophobic (both ITO and PDMS are hydrophobic as evidenced by Lin, para [0039]).
Claims 5 – 6, 8, 13, 31 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view Wang and in further view of Cok et al. (US 20060105152; Hereinafter, “Cok”).
Regarding claims 5, 6, 31/1: Kim in view of Wang disclose the limitations of claim 1 but does not disclose that the first and second conductive surfaces are less than 1000 micrometers (1000 µm) apart or more than 10 micrometers (10 µm) apart, or less than 200 micrometers (200 µm) apart as required by claims 5, 6, and 31 respectively).
Cok discloses that the distance between the conductive surfaces (14 and 18 which is substantially the same as the height of the spacer dot 50) is in the range of 2-100 micrometers (para [0032]; choosing a distance of 100 micrometer, that satisfies the distance claimed in claims 5, 6, and 31) to put enough distance between the electrodes thus to avoid any advertent contact between the electrodes (para [0032]).

Even though the combination of Kim-Wang-Cok was provided to show the obviousness of the claimed ranges, the spacing between the electrodes is a result effective variable because increasing or decreasing the spacing gives either false actuation or requires too high compression force from the user. Finding the range of values that best optimizes the spacing between the electrodes is in the level of ordinarily skilled in the art. MPEP 2144.05.II recites “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (emphasis added by the Examiner).
In this case, Kim-Cok discloses the general conditions of the claim, i.e. the structure of the electrostatic actuator. Therefore it is not inventive to find the optimum workable range of the spacing between the electrodes.
Regarding claims 8, 32/1: Kim in view of Wang disclose the limitations of claim 1 but does not disclose that the plurality of elastic nodules include adjacent elastic nodules arranged less than 10 millimeters (10 mm) apart from each other, or the plurality of elastic nodules include adjacent elastic nodules arranged less than 2 millimeters (2 mm) apart from each other.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the spacing between nodules of Kim in view of Wang as claimed and taught by Cok to avoid the need for high compression force (para [0034]) or the production of high actuation force.
Even though the combination of Kim-Wang-Cok was provided to show the obviousness of the claimed ranges, the spacing between the nodules is a result effective variable because increasing or decreasing the spacing controls the strength of vibration from the vibrator of Kim as modified. Finding the range of values that best optimizes the spacing between the nodules is in the level of ordinarily skilled in the art. MPEP 2144.05.II recites “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (emphasis added by the Examiner).
In this case, Kim-Wang-Cok discloses the general conditions of the claim, i.e. the structure of the electrostatic actuator. Therefore it is not inventive to find the optimum workable range of the spacing between the nodules.
Regarding claims 13/1: Kim in view of Wang disclose the limitations of claim 1 but does not disclose that the plurality of elastic nodules have an aspect ratio with a maximum value of two (2), the aspect ratio being a quotient of height to maximum width.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the spacing between nodules of Kim in view of Wang as claimed and taught by Cok to avoid the need for high compression force (para [0034]) to provide a long lasting touch screen spacer dots (para [0033]).
Even though the combination of Kim-Wang-Cok was provided to show the obviousness of the claimed ranges, the aspect ratio of the nodules is a result effective variable because increasing or decreasing the aspect ratio of the nodules control the touch screen resolution of Kim’s vibrator as modified. Finding the range of values that best optimizes the spacing between the nodules is in the level of ordinarily skilled in the art. MPEP 2144.05.II recites “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (emphasis added by the Examiner).
In this case, Kim-Cok discloses the general conditions of the claim, i.e. the structure of the electrostatic actuator. Therefore it is not inventive to find the optimum workable range of the aspect ratio the nodules.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/AHMED ELNAKIB/Examiner, Art Unit 2832